Appeal unanimously dismissed, with costs. Memorandum: A filiation order is not appealable without permission when support is sought in the petition (Matter of Jane PP. v Paul QQ., 64 NY2d 15). Had the matter been properly before us, we would have affirmed for the reasons stated in the memorandum decision of Family Court. In addition, we are of the opinion that the report of the blood test was properly admitted into evidence pursuant to Family Court Act § 532. Although the test was ordered by the Department of Social Services, which was a petitioner in a prior proceeding against respondent which proceeding was dismissed without prejudice, there is nothing in the language of that section precluding petitioner, as a party to this proceeding, from offering into evidence a report ordered on the motion of a party to the prior proceeding. The report of the test was properly certified by a hospital employee who was "delegated for that purpose” by the head of the pathology department, and who was also a "qualified physician” (see, CPLR 4518 [c]). (Appeal from order of Wayne County Family Court, Strobridge, J.—paternity.) Present—Denman, J. P., Boomer, Pine, Lawton and Davis, JJ.